In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00255-CV
     ___________________________

    EDWARD THOMPSON, Appellant

                    V.

       SYLVIA WRIGHT, Appellee




 On Appeal from County Court at Law No. 2
          Denton County, Texas
     Trial Court No. CV-2022-01095


  Before Womack, Wallach, and Walker, JJ.
    Per Curiam Memorandum Opinion
                 MEMORANDUM OPINION AND JUDGMENT

       On September 30, 2022, we notified appellant that the trial court clerk

responsible for preparing the record in this appeal has informed us that appellant has

not arranged to pay for the clerk’s record as the appellate rules require. See Tex. R.

App. P. 35.3(a)(2). In our notice, we warned that we would dismiss the appeal for

want of prosecution unless, by October 10, 2022, appellant arranged to pay for the

clerk’s record and provided us with proof of payment. See Tex. R. App. P. 35.3(c),

37.3(b), 44.3.

       Because appellant has not provided us with proof of payment for the clerk’s

record, we now dismiss the appeal for want of prosecution.1 See Tex. R. App. P.

37.3(b), 42.3(b), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: October 20, 2022




       In other letters to appellant, we notified him that his docketing statement had
       1

not been filed and directed him to file a docketing statement. See Tex. R. App. P.
32.1. Appellant has not filed a docketing statement.

                                           2